                                           Case 5:19-cv-06151-SVK Document 70 Filed 06/08/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     A. O., et al.,                                        Case No. 19-cv-06151-SVK
                                   8                       Plaintiffs,
                                                                                               CASE MANAGEMENT ORDER
                                   9                 v.

                                  10     KENNETH T. CUCCINELLI, et al.,
                                  11                       Defendants.

                                  12           On June 1, 2020, the parties submitted their joint case management conference statement.
Northern District of California
 United States District Court




                                  13   Dkt. 69. In the statement, the parties identify several issues which the Court addresses herein.

                                  14           I.         REQUESTS FOR CLARIFICATION

                                  15           The Government identified four items in the Court’s Order Granting Preliminary

                                  16   Injunction (Dkt. 67) for “clarification.” Dkt. 69 at 15-16. Upon review, the Court finds that,

                                  17   except as noted, the Order is speaks for itself and further “clarification” is not necessary. In

                                  18   particular:

                                  19                 Item 1: As set forth in the Order, the preliminary injunction is state-wide in scope (and

                                  20                 therefore not national). Dkt. 67 at 20.

                                  21                 Item 2: The reasonable reading of “adverse adjudicatory actions” is precisely as the
                                                     Government represents USCIS and DHS have interpreted the phrase (Dkt. 69 at 15)
                                  22
                                                     and includes notices of intent to deny, notices of denial, notices of revocation, notices
                                  23
                                                     to appear, and the enforcement of removal orders.
                                  24
                                                     Item 3: “Members of the proposed class” are identified in the Order as “any Special
                                  25
                                                     Immigrant Juvenile petitioner who has been declared dependent on a juvenile court
                                  26
                                                     under Section 300 of the California Welfare and Institutions Code and whose Special
                                  27
                                                     Immigrant Juvenile petition has been denied on the grounds that the California juvenile
                                  28
                                          Case 5:19-cv-06151-SVK Document 70 Filed 06/08/20 Page 2 of 3




                                   1                  court did not have the jurisdiction or authority to ‘reunify’ an 18-to-20 year old

                                   2                  petitioner with his or her parents.” Dkt. 67 at 21. In the event the parties are uncertain

                                   3                  as to the reach of “has been” in a prospective injunction, the Order applies to any

                                   4                  petitioner identified above whose Special Immigrant Juvenile petition has been, is, or

                                   5                  will be denied on the grounds that the California juvenile court did not have the

                                   6                  jurisdiction or authority to “reunify” an 18-to-20 year old petitioner with his or her

                                   7                  parents.

                                   8                  Item 4: The question is ambiguous as to “departed.” The parties are ORDERED to

                                   9                  meet and confer regarding this item. If an actual controversy exists arising out of an
                                                      ambiguity in the Order that the parties are unable to resolve such that either party
                                  10
                                                      believes this remains a valid issue for clarification, then a formal request for
                                  11
                                                      clarification may be filed with the Court.
                                  12
Northern District of California
 United States District Court




                                               II.       DISCOVERY
                                  13
                                               The parties are ORDERED to meet and confer regarding pre-class certification discovery.
                                  14
                                       If the parties are unable to reach an agreement, they may submit a joint letter brief by June 12,
                                  15
                                       2020.
                                  16
                                               III.      SETTLEMENT
                                  17
                                               The parties are ORDERED to participate in ADR, to be completed by October 31, 2020.
                                  18
                                       The parties are further ORDERED to immediately meet and confer and select either a settlement
                                  19
                                       conference with Magistrate Judge Ryu or private mediation. The parties must inform the Court of
                                  20
                                       their decision no later than June 12, 2020. If the parties select private mediation, the mediator
                                  21
                                       must be identified in the June 12 submission.
                                  22
                                               IV.       SCHEDULING
                                  23
                                               The class certification briefing schedule is as follows:
                                  24

                                  25                             Scheduled Event                                     Deadline

                                  26      Deadline to File Motion for Class Certification          July 30, 2020

                                  27      Opposition Due                                           September 14, 2020
                                  28      Reply Due                                                October 14, 2020
                                                                                             2
                                          Case 5:19-cv-06151-SVK Document 70 Filed 06/08/20 Page 3 of 3




                                   1      Hearing on Motion                               November 17, 2020 at 10:00 a.m.

                                   2          The Government must file the Certified Administrative Record by September 1, 2020.

                                   3          SO ORDERED.

                                   4   Dated: June 8, 2020

                                   5

                                   6
                                                                                               SUSAN VAN KEULEN
                                   7                                                           United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
